Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 11/3/2021.  
Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-27 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites accessing a payroll database, identifying from the payroll database an employee, a bonus payment date for the employee, and a bonus payment amount for the employee; responsive to identifying the employee, the bonus payment date, and the bonus payment amount, determining a selected luxury item based on a luxury item preference score in a consumer profile for the employee and determining the amount of resources assigned to a targeted advertisement for the selected luxury item; delivering the targeted advertisement for the selected luxury item on the amount of resources; and wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising for the luxury items with a less probability of causing the employee to spend the bonus payment amount on a luxury item than the selected luxury item. Each of the above limitations, as drafted, recites a process that, under its broadest reasonable 
	The judicial exception is not integrated into a practical application under the second prong of Step 2A. Claim 1 recites the additional limitation of a special advertising application running on the processing unit. Paragraph [0043] of Applicant’s published specification states that “special advertising program 230 may run on a processor unit such as processor unit” but provides no specific definition of the special advertising program. The use of the special advertising application to perform the steps of the method is recited at a high level of generality and under the broadest reasonable interpretation of the claim amounts to no more than mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea. Accordingly, the special advertising application does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea. Mere instructions to apply 
	Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent claims 8 and 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method claim 1. The components (i.e., a computer system and databases) described in independent claim 8 and the components (i.e., a computer readable storage medium) described in independent claim 15 add nothing of substance to the underlying abstract idea. At best, the components recited in the claims merely provide an environment to implement the abstract idea.

Dependent claims 2, 4, 6-7, 9, 11, 13-14, 16, 18 20-27 merely further limited the abstract idea and thus do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Accordingly, dependent claims 2-7, 9-14, and 16-20 are rejected under the same rational as the independent claims from which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1,2, 6-9, 13-16 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8060403 (“Grossblatt”) in further view of US Patent Application Publication Number 20180108035 (“Tiwari”) in view of US Patent Application Publication Number 20100241498 (“Chung”)  further in view of Park et al. (2018/0357665 hereinafter Park) further in view of Hao et al (2013/0166609) Hao hereinafter).

Claim 1
	As per claims 1 and 21-23, Grossblatt teaches a computer-implemented method for reducing an amount of resources required for targeted advertising of luxury items, the computer-implemented method comprising accessing, by a special advertising application running on a processor unit, a payroll database ([col. 4, lines 18-25]) “select consumers using payroll data from one or more payroll systems.” And, [col. 11, lines 40-50]) “computing system implemented payroll management systems . .. applications.” And, [col. 6, lines 30-38] “computing system implemented payroll management system ... is accessed by, a process for providing advertising to select consumers using payroll data.”);

	responsive to identifying the employee determining a selected luxury item ([col 13, lines 13-20] “the advertisement and/or marketing device provider defined eligibility criterion that eligible consumers must have recently received a bonus is useful is in the case where the advertisement and/or marketing device provider is a seller of luxury and/or relatively non-essential products and/or services. In this instance, an eligible consumer may be more likely to consider the advertisers' product given his or her recent unexpected income.);
	delivering, by the special advertising application running on the processor unit, the targeted advertisement for the selected luxury item (“one or more selected advertisements and/or marketing devices.” And, “providing advertising to select consumers using payroll data” And, “the given consumer is provided access to the at least one advertisement and/or marketing device.”)
	Grossblatt does not explicitly teach but Tiwari teaches:
	determining a selected luxury item based on a luxury item preference score in a consumer profile for the employee and determining the amount of resources assigned to a targeted advertisement for the selected luxury item and delivering the targeted advertisement based on the amount of resources ([0041 ] “an affordability condition of 
	Grossblatt does not explicitly teach but Tiwari teaches:
	wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising for the luxury items with a less probability of causing the employee to spend the bonus 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include determining a selected luxury item based on a luxury item preference score in a consumer profile for the employee and determining the amount of resources assigned to a targeted advertisement for the selected luxury item and delivering the targeted advertisement based on the amount of resources and wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising for the luxury items with a less probability of causing the employee to spend the bonus payment amount on a luxury item than the selected luxury item as taught by Tiwari to “consider^ the affordability conditions of 
	Grossblatt teaches advertising based on bonuses ([col. 6, lines 30-38] and Tiwari teaches advertising based on available account balance ([0038], [0048]) but Grossblatt and Tiwari do not explicitly teach the following features taught by Chung:
identifying a bonus payment date for the employee ([0026] “fixed events such as holidays and cash bonus dates associated with certain companies can be entered into a database by an advertiser, retrieved from information sources, or otherwise provided to the system.” And, [0029] “a major influence in the regional economy, awards its annual cash bonus to employees on September 15th. To take advantage of the predictable injection of cash into the local economy, Carmaker can utilize an ad network as described herein, which automatically detects corporation bonus dates such as the Z Corp. bonus dates and focus advertising funds into the region.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include identifying a bonus payment date for the employee as taught by Chung in order to “take advantage of the predictable injection of cash into the local economy” and “utilize an ad network” to “automatically detect[]. . . bonus dates . . . and focus advertising funds into the region” 
	With respect to a luxury item preference score based on the bonus amount and a number of consumption preferences in the consumer profile.  Tiwari teaches the luxury item score is based on the affordability condition of the customer (i.e. price range that the customer can pay for an item)(paragraph 0043) and demographic information (such as target specific sectors of the customer population)(paragraph 0004). Tiwari doesn’t specifically teach that the customer demographic includes a number of consumption preferences in the consumer profile.  Nevertheless, Hao teaches on paragraph 0009 “the criterion can state, for example, that the profile is satisfactory when a certain amount of the collected behavioral observations are included in the profile or when the profile includes a given number of consumption preferences levels”.  Therefore, it would have  been obvious to have included a number of consumption preference in the consumer profile as taught by Hao in the affordability condition in Tiwari, because such a modification would allow to further provide the customers with items that not only they can afford, but that are also of interest to them.   
	With respect to calculating a probability that the customer/employee will purchase the item and determining an amount of amount of advertising resources to allocate. Park teaches As the advertisement exposure calculator 500 generates advertisement exposure probabilities of the advertisement objects 11, 12, 13, 21, 22, and 23 according to passage of time as an output, the advertisement seller may sell advertisements by putting different prices on the advertisement objects 11, 12, 13, 21, 22, and 23 based on the result calculated as described above. That is, the calculation price of the advertisement when selling the advertisement on paragraph 0047 and  the sale of the advertisements/estimation of advertising cost is based on the probability that the customer is exposed to the advertisement and probably buy advertised products)(paragraph 0053).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Park for calculating a probability that the customer/employee will be exposed/purchases the item and determining an amount of amount of advertising resources to allocate, because such a modification would allow  for “setting a reasonable price of the advertisement when selling the advertisement”(paragraph 0047 of Park).        

Claims 2, 9, and 16
	As per claims 2, 9, and 16, Grossblatt does not explicitly teach but Chung teaches: responsive to identifying the bonus payment date, determining, by the special advertising application running on the processor unit, a messaging schedule for delivering the targeted advertisement to the employee ([0026] “fixed events such as holidays and cash bonus dates associated with certain companies can be entered into a database by an advertiser, retrieved from information sources, or otherwise provided to the system.” And, [0029] “a major influence in the regional economy, awards its annual cash bonus to employees on September 15th. To take advantage of the predictable injection of cash into the local economy, Carmaker can utilize an ad network as described herein, which automatically detects corporation bonus dates such as the Z 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include responsive to identifying the bonus payment date, determining, by the special advertising application running on the processor unit, a messaging schedule for delivering the targeted advertisement to the employee as taught by Chung in order to “take advantage of the predictable injection of cash into the local economy” and “utilize an ad network” to “automatically detect[]. . . bonus dates . . . and focus advertising funds into the region” (Chung [0029]) resulting in optimized advertisement timing to maximize advertisement effectiveness and increase the resultant conversion rate.

Claims 6,13, and 20
	As per claims 6, 13, and 20, Grossblatt does not explicitly teach but Tiwari teaches: accessing one or more internal databases, by the special advertising application running on the processor unit, to populate the consumer profile for the employee ([0032] “the method 200 comprises a step 202 of retrieving, such as by the data collection module 104 or other module/component of the computing system 100, and from the customer database 32 of the financial institution 30, identifier data of each 
	Grossblatt does not explicitly teach but Tiwari teaches:
	wherein the one or more internal databases comprise one or more of an age of the employee, a physical address of the employee, a salary of the employee, an automobile of the employee, a work schedule of the employee, past vacation dates, future vacation dates, IP addresses of the employee, mobile device numbers of the employee, email addresses of the employee, an industry of the employee, and a geographic location of the employee ([0032] “the method 200 comprises a step 202 of retrieving, such as by the data collection module 104 or other module/component of the computing system 100, and from the customer database 32 of the financial institution 30, identifier data of each customer in the pool of customers. The identifier data of each customer may include, but is not limited to, the customer's full name, email address, phone number, address, nationality, and identification number (e.g. national ID, driver's license ID, or passport number). The identifier data is intended to distinguish each customer within the pool of customers or even the population of customers.” And, [0017] “The information in the customer database 32 may include identifier data, profile and/or demographic information of the customers.”).


Claims 7 and 14
	As per claims 7 and 14, Grossblatt does not explicitly teach but Tiwari teaches:
	further comprising accessing one or more external data sources, by the special advertising application running on the processor unit, to populate the consumer profile for the employee ([0032] “the method 200 comprises a step 202 of retrieving, such as by the data collection module 104 or other module/component of the computing system 100, and from the customer database 32 of the financial institution 30, identifier data of 
Grossblatt does not explicitly teach but Tiwari teaches:
	wherein the one or more external data sources comprise one or more of holidays, related advertising, weather, and economic conditions ([0060] “retrieving, by the data collection module and from at least one financial database, financial information of each customer in the pool of customers based on the identifier data; determining, by an affordability condition determination module of the computing system and for each customer in the pool of customers, an affordability condition based on the financial information.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include further comprising accessing one or more external data sources, by the special advertising application running on the processor unit, to populate the consumer profile for the employee and wherein the one or more external data sources comprise one or more of holidays, related advertising, weather, and economic conditions as taught by Tiwari to “consider^ the affordability conditions of customers and matching or comparing them against the costs of advertisements” allowing “financial intuitions can help to better 

Claims 8 and 24-25 Grossblatt teaches:
	a computer system connected to a network, a number of internal databases, and a number of external data sources, wherein the number of internal databases includes a number of payroll databases ([col. 6, lines 15-25] “FIG. 1, includes: a computing system 100, e.g., a first computing system; a computing system 150, e.g., a second computing system; a server system 120; and a database 170, all operatively coupled by a network 130.” And, [col. 9, lines 5-20] “server system 120 is accessible by one or more payroll systems and/or services, advertisement and/or marketing device providers, consumers, and/or users. In one embodiment, server system 120 is used, and/or accessible, by a computing system, such as computing systems 100 and/or 150, and/or one or more databases, such as database 170.” And, col. 8, lines 45-55] “database 170 is accessible by one or more payroll systems and/or services, advertisement and/or marketing device providers, consumers, and/or users. In one embodiment, database 170 is used, and/or access.” And, [col. 8, lines 20-25] “database 170 is a data storage device, a designated server system or computing system, or a designated portion of one or more server systems or computing systems, such as computing systems 100, 150 and server system 120, or a distributed database, or an external and/or portable hard drive.” And, [col. 4, lines 18-25]) “select consumers using payroll data from one or 
	a special advertising application running on a processor unit of the computer system ([col. 4, lines 18-25]) “select consumers using payroll data from one or more payroll systems.” And, [col. 11, lines 40-50]) “computing system implemented payroll management systems . . . applications.” And, [col. 6, lines 30-38] “computing system implemented payroll management system ... is accessed by, a process for providing advertising to select consumers using payroll data.” And, [col. 6, lines 30-38] “the payroll data associated with one or more consumers obtained by process for providing advertising to select consumers using payroll data . . . includes, but is not limited to: a given consumer's name . . . bonuses recently paid to the given consumer.”);computer program instructions for the special advertising application, stored in a computer-readable storage medium and configured to cause the processor unit to access a payroll database ([col. 4, lines 18-25]) “select consumers using payroll data from one or more payroll systems.” And, [col. 11, lines 40-50]) “computing system implemented payroll management systems . .. applications.” And, [col. 6, lines 30-38] “computing system implemented payroll management system ... is accessed by, a process for providing advertising to select consumers using payroll data.” And, [col. 6, lines 30-38] “the payroll data associated with one or more consumers obtained by process for providing advertising to select consumers using payroll data . . . includes, but is not limited to: a given consumer's name . . . bonuses recently paid to the given consumer.” 
	Grossblatt does not explicitly teach but Tiwari teaches:
	determine the amount of resources assigned to a targeted advertisement based on a luxury item preference score in a consumer profile for the employee; and deliver the targeted advertisement for a selected luxury item on the amount of resources ([0041 ] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be 
	Grossblatt does not explicitly teach but Tiwari teaches:
	wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising with a low probability of causing the employee to spend the bonus payment amount on a luxury item ([0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements.” And, 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include determine the amount of resources assigned to a targeted advertisement based on a luxury item preference score in a consumer profile for the employee; and deliver the targeted advertisement for a selected luxury item on the amount of resources and wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising with a low probability of causing the employee to spend the bonus payment amount on a luxury item as taught by Tiwari to “considerQ the affordability conditions of customers and matching or comparing them against the costs of advertisements” allowing “financial intuitions can help to better target the appropriate group of customers to receive the advertisements” and increasing the “probability for customers who receive the advertisements to purchase the products / services offered as they know they are able to afford them and the hit rate of the advertisements would consequently increase” (Tiwari [0007]).

	identifying a bonus payment date for the employee ([0026] “fixed events such as holidays and cash bonus dates associated with certain companies can be entered into a database by an advertiser, retrieved from information sources, or otherwise provided to the system.” And, [0029] “a major influence in the regional economy, awards its annual cash bonus to employees on September 15th. To take advantage of the predictable injection of cash into the local economy, Carmaker can utilize an ad network as described herein, which automatically detects corporation bonus dates such as the Z Corp. bonus dates and focus advertising funds into the region.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include identifying a bonus payment date for the employee as taught by Chung in order to “take advantage of the predictable injection of cash into the local economy” and “utilize an ad network” to “automatically detectQ . . . bonus dates . . . and focus advertising funds into the region” (Chung [0029]) resulting in optimized advertisement timing to maximize advertisement effectiveness and increase the resultant conversion rate.
	With respect to calculating a probability that the customer/employee will purchase the item and determining an amount of amount of advertising resources to allocate. Park teaches As the advertisement exposure calculator 500 generates advertisement exposure probabilities of the advertisement objects 11, 12, 13, 21, 22, and 23 according to passage of time as an output, the advertisement seller may sell prices on the advertisement objects 11, 12, 13, 21, 22, and 23 based on the result calculated as described above. That is, the calculation result described above may be used by the advertisement seller as a basis for setting a reasonable price of the advertisement when selling the advertisement on paragraph 0047 and  the sale of the advertisements/estimation of advertising cost is based on the probability that the customer is exposed to the advertisement and probably buy advertised products)(paragraph 0053).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Park for calculating a probability that the customer/employee will be exposed/purchases the item and determining an amount of amount of advertising resources to allocate, because such a modification would allow  for “setting a reasonable price of the advertisement when selling the advertisement”(paragraph 0047 of Park).        

Claim 15
	As per claims 15, 26 -27 Grossblatt teaches:
	computer program instructions for a special advertising application stored on a computer-readable storage medium and configured to cause a processor unit to access a payroll database ([col. 6, lines 15-25] “FIG. 1, includes: a computing system 100, e.g., a first computing system; a computing system 150, e.g., a second computing system; a server system 120; and a database 170, all operatively coupled by a network 130.” And, [col. 9, lines 5-20] “server system 120 is accessible by one or more payroll systems and/or services, advertisement and/or marketing device providers, consumers, 
	Grossblatt teaches identifying the employee and bonus payment amount but does not explicitly teach the following feature taught by Tiwari:
	computer program instructions for the special advertising application stored on a computer-readable storage medium and configured to cause a processor unit to deliver a targeted advertisement for a selected luxury item ([0041 ] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be determined, calculated, or estimated from financial information obtained from the financial database 34 of the financial institute.” And, [0043] “The affordability condition of each customer may represent a price range (e.g. $100 to $500) or a price point (e.g. $1,000). The price range/point is indicative of the amount of money that the customer may be able to pay for product(s)/service(s) such as those offered in advertisement(s) subsequently received by the customer.” Examiner interprets the affordability condition calculated for the luxury item as the luxury item preference score. And, [0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of 
	Grossblatt teaches identifying the employee and bonus payment amount but does not explicitly teach the following feature taught by Tiwari:
wherein an amount of resources required for advertising is reduced ([0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements.” And, [0054] “Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements. It would not be an effective advertising strategy if customers who could not afford the products/services still receive the advertisements. There may also be a greater probability for customers who receive the advertisements to purchase the products/services offered as they know they are able to afford them. For the financial institutions 30 and/or vendors providing the advertisements, the hit rate of the advertisements would consequently increase.” And, [0082].).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include computer program instructions for the special advertising application stored on a computer-readable storage medium and configured to cause a processor unit to deliver a targeted advertisement for a selected luxury item and wherein an amount of resources required 
	Grossblatt teaches advertising based on bonuses ([col. 6, lines 30-38] and Tiwari teaches advertising based on available account balance ([0038], [0048]) but Grossblatt and Tiwari do not explicitly teach the following features taught by Chung:
	identifying a bonus payment date for the employee ([0026] “fixed events such as holidays and cash bonus dates associated with certain companies can be entered into a database by an advertiser, retrieved from information sources, or otherwise provided to the system.” And, [0029] “a major influence in the regional economy, awards its annual cash bonus to employees on September 15th. To take advantage of the predictable injection of cash into the local economy, Carmaker can utilize an ad network as described herein, which automatically detects corporation bonus dates such as the Z Corp. bonus dates and focus advertising funds into the region.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include identifying a bonus payment date for the employee as taught by Chung in order to “take advantage of the predictable injection of cash into the local economy” and “utilize an ad network” to “automatically detectQ . . . bonus dates . . . and focus advertising funds into the region” 
	With respect to calculating a probability that the customer/employee will purchase the item and determining an amount of amount of advertising resources to allocate. Park teaches As the advertisement exposure calculator 500 generates advertisement exposure probabilities of the advertisement objects 11, 12, 13, 21, 22, and 23 according to passage of time as an output, the advertisement seller may sell advertisements by putting different prices on the advertisement objects 11, 12, 13, 21, 22, and 23 based on the result calculated as described above. That is, the calculation result described above may be used by the advertisement seller as a basis for setting a reasonable price of the advertisement when selling the advertisement on paragraph 0047 and  the sale of the advertisements/estimation of advertising cost is based on the probability that the customer is exposed to the advertisement and probably buy advertised products)(paragraph 0053).  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings of Park for calculating a probability that the customer/employee will be exposed/purchases the item and determining an amount of amount of advertising resources to allocate, because such a modification would allow  for “setting a reasonable price of the advertisement when selling the advertisement”(paragraph 0047 of Park).        
	


	
	Claim 3-4, 10-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 8060403 (“Grossblatt”) in further view of US Patent Application Publication Number 20180108035 (“Tiwari”) in view of US Patent Application Publication Number 20100241498 (“Chung”), in view of Park  further in view of US Patent Application Publication Number 20160330155 (“Moreau”).


Claims 3,10, and 17
	As per claims 3, 10, and 17, Grossblatt does not explicitly teach but Tiwari teaches: responsive to identifying the employee, accessing, by the special advertising application running on the processor unit, the consumer profile for the employee ([0017] “The information in the customer database 32 may include identifier data, profile and/or demographic information of the customers.” And, [0041] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be determined, calculated, or estimated from financial information obtained from the financial database 34 of the financial institute.” And, [0043] “The affordability condition of each customer may represent a price range (e.g. $100 to $500) or a price point (e.g. $1,000). The price range/point is indicative of the amount of money that the customer may be able to pay 
	Grossblatt does not explicitly teach but Tiwari teaches:
	responsive to accessing the consumer profile for the employee, calculating, by the special advertising application running on the processor unit, the luxury item preference score for the employee based on the bonus payment amount ([0041] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be determined, calculated, or estimated from financial information obtained from the financial database 34 of the financial institute.” And, [0043] “The affordability condition of each customer may represent a price range (e.g. $100 to $500) or a price point (e.g. $1,000). The price range/point is indicative of the amount of money that the customer may be able to pay for product(s)/service(s) such as those offered in advertisement(s) subsequently received by the customer.” Examiner interprets the affordability condition calculated for the luxury item as the luxury item preference score. And, [0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements.” And, [0017] “The information in the customer database 32 
	Grossblatt does not explicitly teach but Tiwari teaches:
	responsive to calculating the luxury item preference score for the employee, identifying, by the special advertising application running on the processor unit, the selected luxury item ([0041] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be determined, calculated, or estimated from financial information obtained from the financial database 34 of the financial institute.” And, [0043] “The affordability condition of each customer may represent a price range (e.g.$100 to $500) or a price point (e.g. $1,000). The price range/point is indicative of the amount of money that the customer may be able to pay for product(s)/service(s) such as those offered in advertisement(s) subsequently received by the customer.” And, [0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements.” And, [0017] “The information in the customer database 32 may include identifier data, profile and/or demographic information of the customers.” And, [0054], [0073],  [0078], [0082], Examiner notes that 
	Grossblatt teaches advertising based on bonuses ([col. 6, lines 30-38] but does not explicitly teach the following feature taught by Tiwari:
	wherein the luxury item preference score is determined by the bonus payment ([0041] “an affordability condition of each customer is calculated based on the same consolidated financial information, such as by the affordability condition determination module 106 or other module/component of the computing system 100 of the financial institution 30. The calculation of the affordability conditions is based on algorithms.” And, [0042] “the affordability conditions of the customer may be determined, calculated, or estimated from financial information obtained from the financial database 34 of the financial institute.” And, [0043] “The affordability condition of each customer may represent a price range (e.g. $100 to $500) or a price point (e.g. $1,000). The price range/point is indicative of the amount of money that the customer may be able to pay for product(s)/service(s) such as those offered in advertisement(s) subsequently received by the customer.” And, [0007] “by considering the affordability conditions of customers and matching or comparing them against the costs of advertisements, financial intuitions can help to better target the appropriate group of customers to receive the advertisements. Only customers who are assessed to be able to afford the cost of products/services offered by the advertisements will be targeted to receive the advertisements.” And, [0017] “The information in the customer database 32 may include identifier data, profile and/or demographic information of the customers.” And, [0054], [0073], [0078], [0082], Examiner notes that the bonus payment amount determines in 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include responsive to identifying the employee, accessing, by the special advertising application running on the processor unit, the consumer profile for the employee; responsive to accessing the consumer profile for the employee, calculating, by the special advertising application running on the processor unit, the luxury item preference score for the employee based on the bonus payment amount; responsive to calculating the luxury item preference score for the employee, identifying, by the special advertising application running on the processor unit, the selected luxury item; and wherein the luxury item preference score is determined by the bonus payments taught by Tiwari to “consider^ the affordability conditions of customers and matching or comparing them against the costs of advertisements” allowing “financial intuitions can help to better target the appropriate group of customers to receive the advertisements” and increasing the “probability for customers who receive the advertisements to purchase the products/services offered as they know they are able to afford them and the hit rate of the advertisements would consequently increase” (Tiwari [0007]).
	Grossblatt teaches calculating the luxury item preference score but does not explicitly teach but that the score may be further based on a number of consumption preferences in the consumer profile as taught by Moreau ([0023] “modifying rich media components based on preferences for particular product features demonstrated by the user interactions.” And, [0034] “A product feature ranking module 112 determines the 
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include the score may be further based on a number of consumption preferences in the consumer profile as taught by Moreau in order to “dynamically modify rich media components for an email campaign in order to prioritize and better emphasize particular product features of interest to a given recipient” (Moreau [0020]) resulting in increased advertising effectiveness.

Claims 4,11, and 18
	As per claims 4, 11, and 18, Grossblatt does not explicitly teach but Moreau teaches: responsive to determining the selected luxury item, determining, by the special advertising application running on the processor unit, a number of features of the selected luxury item ([0004] “product features are ranked based on the recipient's interactions with the various portions.” And, [0024] “formation including product features for a given product and mapping information mapping the product features to various portions of the rich media components.” And, [0040] “Product feature rankings represent the level of the recipient's interests in various product features based on the recipient's interactions with one or more of the rich media components.”).
	Grossblatt does not explicitly teach but Moreau teaches:
	responsive to determining the number of features of the selected luxury item, ranking the number of features in an order of probability that a feature will appeal to the 
	Grossblatt does not explicitly teach but Moreau teaches:
	responsive to ranking the number of features in the order of probability that the feature will appeal to the employee, constructing, by the special advertising application running on the processor unit, the targeted advertisement ([0020] “dynamically modify rich media components for an email campaign in order to prioritize and better emphasize particular product features of interest to a given recipient. . . The product feature rankings are then used to modify other rich media component.” And, [0023] “modifying rich media components based on preferences for particular product features demonstrated by the user interactions.”).
	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the applicant's invention to modify Grossblatt to include responsive to determining the selected luxury item, determining, by the special advertising application running on the processor unit, a number of features of the selected luxury item; responsive to determining the number of features of the selected luxury item, ranking the number of features in an order of probability that a feature will appeal to the employee; responsive to ranking the number of features in the order of probability that the feature will appeal to the employee, constructing, by the special advertising 

References cited but not applied:
	CA 2916438 A1 Nam Ki-Won teaches a system for outputting a linked advertisement on the basis of a smartphone, which outputs the advertisements while adjusting the exposure frequency thereof according to an exposure index considering the order of a highest cost per click, the order of goods having highest sales possibility, and the order of the most accumulated money, outputs advertising information with a bigger text, and increases the probability that a user reads the advertisements included within predetermined rankings.
				Response to Arguments
The 101 rejections have been maintained. The invention pertains to targeting advertisements based on employee preferences and an item score. The claims under their broadest reasonable interpretation cover advertising, marketing based on behavior and falls under “Certain Methods of Organizing Human activity”. That is, other than reciting a processing unit server and a database, nothing in the claims elements preclude the steps from managing personal behavior for advertising and marketing etc. (targeting advertisements based on employee preferences and an item score). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior and providing an ad based on that behavior, then it falls within the “Certain 
The title of the specification provides for “BONUS BASED TARGETED ADVERTISING”. The BACKGROUD section discusses on paragraph 0003 “Companies spend vast amounts on advertising to sell products. Moreover, companies spend money to services to find suitable targets for advertising. Luxury items present significant problems to advertisers. Problems arise because the luxury items may be outside of most employees' disposable income. Moreover, the luxury items may be purchased only at certain times. One such time may be when an employee receives an additional sum of money. If such information were available, an advertiser could time their message to a particular individual.” 
Consistent with the disclosure independent method claim 1 recites “accessing a payroll database, identifying from the payroll database an employee, a bonus payment date for the employee, and a bonus payment amount for the employee; responsive to identifying the employee, the bonus payment date, and the bonus payment amount, determining a selected luxury item based on a luxury item preference score in a consumer profile for the employee and determining the amount of resources assigned to a targeted advertisement for the selected luxury item; delivering the targeted advertisement for the selected luxury item on the amount of resources; and wherein using the luxury item preference score enables reducing the amount of resources for delivering the targeted advertisement by eliminating advertising for the luxury items with 
When considered collectively and under the broadest reasonable interpretation, the limitations of method claim 1, system claim 8 and product claim 15 recite a processor unit running an advertising application for identifying, determining and delivering advertisements to the employee for the selected luxury item and a database/storage media for storing and retrieving data/payroll database are all generic computer functions. The specification makes it clear that the components and their functions, considered individually or in combination, are well-known, routine and conventional (see background on paragraph 0066 for “Processor unit 1104 serves to execute instructions for software that may be loaded into memory 1106. Processor unit 1104 may be a number of processors, a multi -processor core, or some other type of processor” and on paragraph 0067 “Memory 1106 and persistent storage 1108 are examples of storage devices 1116. A storage device is any piece of hardware that is capable of storing information, such as, for example, without limitation, at least one of data, program code in a functional form, or other suitable information either on a temporary basis, a permanent basis, or both on a temporary basis and a permanent basis”. 
The claimed generic components operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving, determining and outputting data and does not transform the abstract process into a patent-eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the 
 Applicant argues that “the claimed special advertising application running on the claimed processing unit is not a generic computer or generic component”. The examiner disagrees with Applicant because as shown in Figure 2 of the instant application as originally filed show the special advertising application running on a processing unit for performing “accessing, populating, calculating, predicting, delivering and ranking” , all of which are well known understood, routine conventional computer activities that do not integrate the abstract idea into a practical application and the 101 rejections have been maintained. 17. Applicant further argues that “using the luxury item preference score enables reducing the amount of advertising resources to allocate to delivering the targeted advertisement to the employee by eliminating advertising for luxury items with a lesser probability of causing the employee to spend the bonus payment amount on a luxury item than the selected luxury item”. The Examiner wants to point out that advertising resources are reduced not because of a technological improvement to the computer processor or database/memory, but because the ads are targeted and less ads are generated. 
With respect to Applicant’s argument pertaining to “calculating a probability that the customer/employee will purchase the item and determining an amount of amount of advertising resources to allocate”. Tiwari was the reference cited to teach probability of purchase based on price (Only customers who are assessed to be able to afford the 
With respect to dependent claims 4, 11 and 18, Moreau teaches “ranking the number of features in an order of probability that a feature will appeal to the employee; responsive to ranking the number of features in the order of probability that the feature will appeal to the employee, constructing, by the special advertising application running on the processor unit, the targeted advertisement. See Paragraph 0040 of Moreau for product’s rankings based on the recipients’ interests and constructing/modifying other media components based on the product’s rankings. 
 
 
Point of contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715.  The examiner can normally be reached on Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688